PER CURIAM.
The evidence in this case has been examined and considered by this court en banc. We are of the opinion that the state failed to meet the burden of proof necessary to a conviction of either of the defendants. The probabilities of innocence are entirely too numerous to permit the conviction .of these two men to stand. Jeffries v. State, 7 Ala. App. 144, 62 So. 270; McMickens v. State, 16 Ala. App. 78, 75 So. 626; Wade v. State, 17 Ala. App. 371, 84 So. 858. The defendants were entitled to the general affirmative charge requested in writing. Por the error in refusing these charges, the judgment of conviction is reversed, and the cause is remanded. Under all the evidence hero shown, the defendants were entitled to an acquittal. Reversed and remanded.